In an action by plaintiff wife for a judicial separation, the defendant husband appeals, as limited by his brief: (1) from so much of an order of the Supreme Court, Queens County, dated January 6, 1961, as awarded plaintiff alimony pendente lite of $50 a week and a counsel fee of $400; and (2) from so much of an order of said court, dated March 7, 1961, made on reargument, as adhered to the original decision with respect to the alimony and counsel fee and which awarded the same amounts. Appeal from the first order of January 6, 1961, dismissed; that order was superseded by the second order of March 7, 1961, granting reargument. Order, dated March 7, 1961, modified by reducing the alimony to $25 a week and the counsel fee to $100; by amending accordingly its second and fourth decretal paragraphs with respect to the alimony; by striking out its fifth decretal paragraph with respect to the counsel fee; and by substituting therefor a paragraph directing the defendant to pay to plaintiff a counsel fee of $100, and granting leave to plaintiff, if so advised, to apply to the trial court for an additional counsel fee. As so modified the said order of March 7, 1961, insofar as appealed from, is affirmed, without costs. The counsel fee of $100 is directed to be paid within 10 days after entry of the order hereon. In our opinion, upon the basis of the facts insofar as they can be determined from the conflicting affidavits in this record, the awards made by the Special Term are excessive. It is also our opinion that all the issues in this action should be determined by a. prompt trial. Our present decision is not intended to govern or to influence the Trial Justice in his determination as to permanent alimony or as to an additional counsel fee, if any. Such determination must necessarily be based upon all the *963proof adduced at the trial. Nolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ., concur.